     Case 7:19-mj-10164-MRG Document 1 Filed 10/30/19 Page 1 of 3
                                                                CJ ORIGINAL
Approved by :       ~,._Jl;:,,.-
                JULIACCORMICK
                                   c.   ~
                Special Assistant United States Attorney

Before :        THE HONORABLE MARTIN R. GOLDBERG
                United States Magistrate Judge
                Southern District of New York

                                                -x
                                                       /Cj     fYJJ   I o I 0 Lf
UNITED STATES OF AMERICA                                MISDEMEANOR
                                                        COMPLAINT


                                                        Violation of
             - v-                                       38 C. F . R. l.218(a) (5)

ANTHONY WALKER


                                                        COUNTY OF OFFENSE :
              Defendant                                 WESTCHESTER

                                                -x

SOUTHERN DISTRICT OF NEW YORK , ss :

     CRAIG WOOD , being duly sworn , deposes and says that he
is a Police Officer , assigned to the Department of Veterans
Affairs Police Service , Montrose Veterans Administration
Hospital , Montrose , New York , which is located in the
Southern District of New York , and charges as follows :

                                    COUNT ONE

       On or about February 5 , 2019 , at the Montrose
Veterans Administration Hospital , Montrose , New York ,
within the special maritime and territorial jurisdiction
of the United States , in the Southern District of New
York , ANTHONY WALKER , the defendant , unlawfully , knowingly
and willfully conducted himself on Montrose Veterans
Administration Hospital property in a manner which created
loud or unusual noise and impeded and disrupted the
performance of official duties by Government employees ,
to - wit , while in Building #15 of the Montrose Veterans
Administration Hospital , defendant took 14 tablets of
Diclofenac and threatened police officers upon their
arrival .

           (38 Code of Federal Regu l ation , 1.218 (a) (5))
    Case 7:19-mj-10164-MRG Document 1 Filed 10/30/19 Page 2 of 3




     The bases for the deponent ' s knowledge and for the
foregoing charges are , in part , as follows:

1.  I am a Police Officer , assigned to the Department of
Veterans Affairs Police Service , Montrose Veterans
Administration Hospital, Montrose, New York , which is
located in the Southern District of New York .

2 . On or about February 5 , 2019 at approximately 8 : 41
p.m ., a code green was called for a resident in building
15 . Upon arrival Officer Martin and Officer Goldstein made
contact with Nurse Rose Alabede .      She stated that at
approximately 08 : 30 p . m. , the defendant had been
complaining of pain in his left him and wanted to go to
Urgent Care to get a shot . The defendant informed her that
he had taken three tablets of Baclofen. MOD was notified
and stated he would order Acetaminophen for the night and
that the defendant could go to get the shot in the morning .
The MOD ordered that all the defendant ' s medication should
be taken from him .

3.   The defendant had been out smoking and when he
returned , he was informed of the MOD orders . The defendant
informed her that he would take all his medications before
giving them to her . Nurse Alabede stated the defendant
then walked into the locker room . She stated the defendant
then took 14 tablets of Diclofenac in front of resident ,
William Johnson in the locker room. Nurse Alabede said she
sent Health Tech Clarence Jones into the locker room to see
what was taken the defendant so long.    Johnson informed
Jones of what happened and he reported back to Nurse
Alabede who called the code .

4 . Officer Martin then went to speak with the defendant
and the defendant said , " go hang yourself . " The defendant
further stated that he was "going to fuck him up and he ' s
going to hang his bitch ass . " When Officer Goldstein asked
the defendant what happened , the defendant stated he does
not talk to police .

5 . The code team had responded and began treating the
defendant . Dr . Choi informed the VA Fire department to
notify Cortlandt ambulance to have the defendant
transferred to the Hudson Valley Hospital due to his taking
14 tablets of Diclofenac .    VA Fire Fighter Wade was
assisting taking the defendant to the ambulance. Officer
Martin and Goldstein went down to the ambulance.    VA Fire
Fighter Wade came up to them after the defendant was in the
ambulance and informed that in the elevator , the defendant
'   .       Case 7:19-mj-10164-MRG Document 1 Filed 10/30/19 Page 3 of 3



        had made the statement , "They better walk away before I put
        a bullet in the back of their heads . "

        6.  The defendant was transported to the hospital for
        further treatment .

        7 . On February 19 , 2019 at approximately 7 : 50 a.m , the
        defendant was arrested and brought to Police Service for
        processing . He refused to provide a statement after being
        advised of his rights . He was photographed and
        fingerprinted.

        8.  Defendant was issued three United States District Court
        Violation Notice for disorderly conduct (DCVN Number
        6437913/SY53 , DCVN 6437914/SY53 and DCVN 6437916/SY53)


        WHEREFORE, deponent prays that the above - named defendant be
        imprisoned or bailed, as the case may be.




                               c! doo ~ffe~
                               VA Police Service




        Sworn to before me this
        30th day of October 2019
